                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER1'J DISTRICT OF PENNSYLVANIA

JERMEL T. BROWN,                                      CIVIL ACTION
              Plaintiff,

             v.

D. ROBINSON, DYCHES, PURNELL,
AND JOHN E. WETZEL,
                                                      NO. 18-4800
                                                                            1=1teo
                Defendants.
                                                                            AUG 19 2019
                                        ORDER                         8y_KATE BARKMAN, Clerk
                                                                        ------Dep. Clerk
      AND NOW this 16th day of August, 2019, upon consideration of Defendants' Motion to

Dismiss (ECF No. 13) and Plaintiffs Response (ECF No. 23), IT IS ORDERED that the

motion is DENIED.



August 16, 2019




                                               WENDY BEETLESTONE, J.
